Fourth Court of Appeals
                                       San Antonio, Texas
                                             December 5, 2017

                                           No. 04-17-00766-CV

                                         IN RE Lynn M. KOLB

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Rebeca C. Martinez, Justice

       On December 4, 2017, the real party in interest filed an opposed motion for emergency
temporary relief. The motion is GRANTED, and all trial court proceedings relating to this
matter, including all proceedings on relator’s Petition for Declaratory Judgment and/or
Alternatively, Motion to Modify Parent-Child Relationship filed in trial court cause number
2014-CI-14217, are STAYED pending final disposition of this original proceeding.

           It is so ORDERED on December 5, 2017.


                                                       PER CURIAM


           ATTESTED TO: _____________________________
                        Keith E. Hottle,
                        Clerk of Court




           1
          This proceeding arises out of Cause No. 2017CI17273, styled In the Interest of C.S.K., pending in the
73rd Judicial District Court, Bexar County, Texas, the Honorable David A. Canales presiding.